 SHIPBUILDERSLOCAL 9 (TODD PACIFIC)Industrial Union of Marine and Shipbuilding Work-ers of America,Local No. 9, AFL-CIO (ToddPacific Shipyards)andJohn R.Bencomo. Case21-CB-888626 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 31 October 1985 Administrative Law JudgeRichard J. Boyce issued the attached decision. TheGeneral Counsel filed limited exceptions and a sup-porting brief. The Respondent subsequently filed abrief in support of the judge's decision and inanswer to the General Counsel's limited exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision andrecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified below and to adopt therecommended Order as modified.The General Counsel has excepted to the judge'sfailure to find that the Respondent caused Charg-ingParty John Bencomo's resignation from hisleadman position in violation of Section 8(b)(1)(A)and (2) of the Act. We find merit in the exception.This case has evolved from an altercation on 10April 19841 between Bencomo and Ray Brimm,both employees of Todd Pacific Shipyards. Al-though Bencomo did not occupy a supervisory po-sitionwith the Employer, it was a part of his job asa shipfitter leadman to ensure that other employeesmoved in a timely fashion from one ship to anotherpursuant to reassignments of manpower. In thecourse of carrying out that function on 10 April,Bencomo told Brimm, who had been reassigned, tofinish his conversation with Denzil Rubens, an al-ternate shop steward for the Respondent, and toproceed expeditiously from the USSCrommelintothe USSKurtz.Bencomo and Brimm then engagedin a heated argument punctuated by the exchangeof obscenities and threats.After the argument, Brimm complained toRubens about Bencomo. From that point forwardBencomo's relationship with the Respondent dete-riorated, as did his employment situation. On themorning following the argument, Brimm, StewardVictor Ramirez, and Alternate Stewards Rubensand Clyde Flowers met with their general foremanRobert Kennerson and two other foremen of Todd.During this meeting, the Respondent's representa-'All dates are in 1984unlessotherwise stated617tives firstmade mention of transferring Bencomoto another ship and stated also that they wantedhim "busted back to a mechanic." They indicatedthat it was their feeling that Bencomo was not"justified to be a leadman." Also, on 11 April,David Donnelly, the Respondent's business agent,had a telephone conversation with Kennersonabout the Bencomo situation. Donnelly discussedthe various options open to Kennerson, includingthe transfer of Bencomo to another ship, transfer toanother shift, or a transfer as well as a demotionfrom leadman.Shortly after 11 April, Kennerson went on vaca-tion. Starting 14 or 15 April Donnelly had a seriesof conversationswithForeman Robert Korta.These conversations also concerned the Respond-ent's suggested options for resolution of the Ben-como matter, including removing Bencomo fromhis leadman position. Also during this time, RubenstoldActingSupervisorChuckKempton that"they" were going "to get" Bencomo, "to get hislead hat," and "to write a grievance against him."On 23 April, when Kennerson returned from va-cation,Donnelly called him and said that he"would like for [Kennerson] to break him [Ben-como] back from a leadman and also to transferhim to another ship." Donnelly also indicated toKennerson that no grievance would be filed by Re-spondent Todd Pacific in the event that Bencomowas reduced back from leadman.On 24 April, in order to, as Kennerson put it,"cool off the situation until both sides could talk itover,"Bencomo was transferred from the USSCrommelinto the USSGary.That same day, afterhaving been told of his transfer by the Employer,Bencomo went to the offices of the Respondentand had a conference with Donnelly, at which timehe expressed his frustration at not having been af-forded an opportunity to present his side of thestory.Although Bencomo already hadbeentrans-ferred from his original work station, Donnelly stillindicated that internal union charges would bepressed against him, stating that "they were after[his] hat also."On 25 April, Bencomo's first day at his new jobon the USSGary,he had a further conversationwithStewardRamirez,who confirmed thatcharges would still be filed. Bencomo questionedRamirez as to what the Respondent wanted. Inreply,Ramirez stated, "[W]e want your leadmanhat taken away from you and we want you off theCrommelin." He added, "When a kid misbehaveswe punish him." That same day, Rubens boasted toKempton about having "a good case on" Bencomoand stated that "if they had to, they would go forhis job."279 NLRB No. 87 618DECISIONSOF NATIONALLABOR RELATIONS BOARDBencomo acceded on 25 April to the Respond-ent's frequently expressed desire by informing theEmployer that he wished to relinquish his leadmanposition because he "couldn't give . . . 100% as aleadman" due to "the union harassment." An inter-nal union charge was nevertheless filed against himon 9 May.In the absence of exceptions, it is now undis-puted that the Respondent's agents violated Section8(b)(2) and (1)(A) by causing or attempting tocause Todd Pacific to transfer Bencomo to anothership and by attempting to cause Todd Pacific todemote him from the shipfitter leadman position.Similarly undisputed are the judge's findings thatthe Respondent's agents also independently violat-ed Section 8(a)(1)(A) when, inter alia, they toldBencomo or fellow employee Kempton that theywere going to cause Bencomo's transfer and demo-tion and they were going to file internal unioncharges against him. In spite of these findings, thejudge further found after a brief discussion2 thatBencomo's relinquishment of his leadman positionwas a voluntary uncoerced act for which the Re-spondent was not liable. In accord with the Gener-alCounsel's exceptions,we disagree with thejudge.It is clear from the aforementioned summary ofevents that the Respondent's unlawful retaliatorypressure on Todd Pacific and on Bencomo contin-ued unabated even after Bencomo's transfer off theUSSCrommelin.Such continued coercion wasconsistent with the repeatedly stated purpose of theRespondent's agents not only to effect Bencomo'stransfer, but also to deprive him of his leadman po-sition. In light of such unrelenting pressure, whichundisputedly motivated Bencomo to resign his po-sition,we find that the resignation was not a trulyvoluntary act. It was instead a demotion construc-tively caused by the Respondent's unlawful coer-cion. Consequently, we conclude that the Respond-ent violated Section 8(b)(2) and (1)(A) by causingBencomo to resign his leadman position.REMEDYHaving found that the Respondent has engagedin anadditional unfair labor practice in violation ofSection 8(b)(2) and (1)(A) of the Act, we shallorder the Respondent to make John R. Bencomowhole for any loss of earnings and other benefitssuffered as a result of causing Bencomo to resignhis leadmanposition on 25 August 1984.2 Seejudge'sdecision at fn 23ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,IndustrialUnion of Marine and Ship-buildingWorkers of America,Local 9,AFL-CIO,itsofficers,agents,and representatives,shall takethe action set forth in the Order as modified.1.Substitute the following for paragraph 2(a)."(a)Make John R.Bencomo whole for any lossof wages or other benefits he may have suffered asa result of the Respondent's causing Todd PacificShipyards to transfer him off the USSCrommelinand causing Bencomo to resign his position as lead-man with the Employer."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT cause or attempt to cause ToddPacific Shipyards to transfer, change the shift of,or demote any employee because of actions proper-ly taken by that employee in the performance ofhis (or her) job.WE WILL NOT tell an employee or his (or her)coworkers, in substance, that we are going to causethat employee's transfer and demotion or that weare going to bring an internal union chargeagainsthim (or her), nor will we actually bring such acharge against him (or her), because of actionsproperly taken by that employee in the perform-ance of his (or her) job.WE WILL NOT in any like or relatedmanner re-strain or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL make John R. Bencomo whole, withinterest, for any loss of wages and benefits he mayhave suffered as a result of our causing Todd Pacif-ic Shipyards to transfer him off the USSCromme-lin,and our causing him to give up his job as aleadman.WE WILL dismiss the internal union charge filedagainstBencomo on 9 May 1984, rescind any pen-alties thatmay have been imposed on him as aresult of that proceeding, remove from our filesany reference to that charge, and notify Bencomoinwriting that these actions have been taken and SHIPBUILDERSLOCAL 9 (TODD PACIFIC)that the charge and resulting proceeding will neverbe usedagainst himin any way.WE WILL notify Todd Pacific Shipyards in writ-ing, providing a copy to Bencomo, that we haveno objection to Bencomo's being aleadman on theUSSCrommelinor anywhere else, on any shift.INDUSTRIAL UNION OF MARINE ANDSHIPBUILDINGWORKERS OF AMER-ICA, LOCAL No. 9, AFL-CIONeilWarheit, Esq.,for the General CounselMargo A. Feinberg, Esq. (Schwartz, Steinsapir, Dorhmann& Sommers),of Los Angeles, California, for the Re-spondent.John R. Bencomo,for himselfDECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge. Thismatter was heard in Los Angeles, California, on 23 Octo-ber and 13 December 1984 and 22 January 1985 i Thecharge was filed by John R. Bencomo, acting for him-self,on 29 May 1984. The complaint issued on 13 July,was amended during the trial, and alleges that IndustrialUnion of Marine and Shipbuilding Workers of America,Local No. 9, AFL-CIO (Respondent) violated Section8(b)(2)-and derivatively Section 8(b)(1)(A)-of the Na-tionalLabor Relations Act in April 1984 by attemptingto cause Bencomo's employer, Todd Pacific Shipyards(Todd), to transfer and demote him, and by causing histransfer; and that it further violated Section 8(b)(1)(A) infour particulars in April and May 2As is concluded below, after an examination of rele-vant evidence and applicable legal authority, Respondentviolated the Act substantially as alleged, and in two re-spects not alleged.1.JURISDICTIONTodd manufactures and repairs ships in San Pedro,California.The partiesagree that its purchases and salesmeet the Board's jurisdictional standards, and that it is anemployer engaged in and affecting commerce withinSection 2(2), (6), and(7) of the Act.IThis manner of setting forth dates comports with current Board prac-tice2A union violates Sec 8(b)(2) by "caus[mgl or attempt[ing] to causean employer to discriminateagainstan employee in violation of Sec8(a)(3)Sec 8(a)(3) in turn forbids employers from"discriminat[ing] inregard to hire or tenure of employment to encourage or discourage mem-bership in any labor organization"A union violates Sec 8(b)(1)(A) by"restrain[ing]or coerc[ing]employees in the exercise of the rightsguaranteed in Sec 7" of the Act Sec 7 bestows on employees "the rightto self-organization,to form,join, or assist labor organizations,to bargaincollectively through representatives of their own choosing,and to engagein other concerted activities for the purpose of collective bargaining orother mutual aid or protection," together with "the right to refrain fromany or all such activities" except as qualified by a valid union-securityagreementiI.LABOR ORGANIZATION619The parties agree that Respondent is a labor organiza-tion within Section 2(5) of the Act.111.THE ALLEGED MISCONDUCTA. Evidence1.Precipitating incidentOn 10 April 1984, three of Todd's employees on theUSSCrommelinwere reassigned to another ship, theUSSKurtz.The three were in a bargaining unit repre-sented by Respondent. They were told of the change byChuck Kempton, an acting supervisor, at the 7:30 a.m.start of their shift.Bencomo wasa shipfitterleadman onthe Crommelinat the time. This is a nonsupervisory position in the bar-gaining unit.About 8:15 a.m., onApril 10,Bencomo sawthe three reassigned employees talking with DenzilRubens, an alternate shop steward for Respondent, onthe fantail of the Crommelin. He assumed that they"were discussing the transfer," which he regarded asunion business. Bencomo told the transferees that "45minutes had passed on [that] they were . . to leave theship," and directed Rubens to "go back to work." Healso stated that "this wasn't the time for union business,"or words to that effect. The last hour of the shift-from3 to 4 p m.-is the accepted time for the discussion ofunion matters.Two of thereassignedemployees promptly picked uptheir tools and left the ship. The other, Ray Brimm, didnot, insteadengagingBencomo in "an exchange ofwords." Bencomo testified thatBrimm"poked [him] inthe chest with his finger," acused him of being "thereason" for the transfer, and announced that, "firstchance he got, he was going to fuck with" Bencomo.Bencomo asked, so he related, if Brimm "want[ed] tofuck with [him] right now"; Brimm answered that "it'snot worth it or something of that nature" and began towalk away; and Bencomo declared, "Well, if you changeyour mind, I'm out in the parking lot after 4 o'clockevery day."3Bencomo testified that 15 minutes would have been a"reasonable" time for Brimm and the other two togather their tools and leave the USSCrommelinHe wascorroborated by Robert Kennerson, general foreman, byRobert Korta, ways and outfitting foreman under Ken-nerson,4 and by Kempton. Kennerson and Korta bothtestified that a leadman would be "derelict in his duties"were he not to speak to those taking excessive time tocomply witha reassignment.2The 11 April meeting with KennersonFollowing the Bencomo-Brimm altercation, BrimmtoldRubens that he wanted "something done about it";and, the next day, 11 April, Rubens raised the matterwith VictorRamirez,the steward for whom he was theaThe record does not containBrimm'sversionHe did not testify4Korta qualified that,if anemployee "has to get tools from somebodyelse, [he] would stay anywhere from a half hourto 45 minutes " 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDalternate.Ramirez told him "to get together with theother guys . . . and we will go out and talk to Kenner-son about this "5A meeting in Kennerson's office followed. Accompa-nying Stewards Ramirez and Rubens were stewardClyde Flowers and employeesBrimm andDavid Beards-leyPresent for management, in addition to Kennerson,were Korta and a foreman by the name of Dyson Ben-como, unaware of the meeting, did not attend The meet-ing lastedabout 30 minutes, with Rubens and Flowersdoing most of the talking. They purported to describethe Bencomo-Brimm incident, although neither had wit-nessed it, and complained that Bencomo not only had"threatened" Brimm,but had "harassed" others on theUSSCrommelin.Brimm also gave an account of the inci-dent.Rubens, Flowers, and Ramirez repeated "off and on"throughout the meeting, according to Kennerson, thatthey wanted Bencomo "busted back to a mechanic [fromleadman] and transferred off to another ship." Korta tes-tified thatRubens' and Flowers' "main demand" wasthat Bencomo be "taken off" the USSCrommelin,butthat they also "felt that he wasn't justified to be a lead-man."Rubens admittedly made "a statementin there that [hedid] not believe the man [Bencomo] should be a lead-man." He insisted, however, that he expressed this senti-ment "not asa unionopinion," but as his personal opin-ion-"my feelings as a person." Flowers conceded thathe called on Kennerson to "do something about" Ben-como, but denied that he proposed "any sort of remedy,"such as transferring him off the USSCrommelinor re-moving hisleadman's"hat."Ramirez testified that, al-though he said little during themeeting,he "suggested"to Kennerson in its immediate aftermath that Todd "dosomethingwith" Bencomo-"educate theman, slap hishand, take his hat."By all accounts, the meeting ended with Kennersonsaying, in substance, that he would have to investigatethe matter from bothsidesbefore making a decision.None of the stewards obtained Bencomo's version ofthe incident before the meeting, or tried to secure hispresence.Rubens testified that, although he thought it"very important" to hear Bencomo's side, it was unavail-able "because he wasn't present" in the shipyard afterthe incident. Similarly,Ramirez testified that he hadbeen "anxious"to get Bencomo's story, but could not be-causeBencomo "wasn't around." Ramirez implied, how-ever, that he never sought Bencomo out, testifying,"[H]e knows where I am." Flowers, too, testified thatBencomo"was not available to speak to." He added thatthe meeting was held anyway "because it was a very se-rious situation and . . . we all wanted something doneabout it right then."Bencomo testified that he believed he "was there allday" on the first day after the incident.5Ramirezalso told Rubens that "hewas goingto have to handle itbecause[Ramirez] was coming in andout of theyard going to thedoctor, getting ready to be operated on "3.Ensuing conversationsOn 11 April,sometimeafter themeeting,Ramirezasked Kennerson, "if he had spoken to Bencomo" yet.To Kennerson's reply that he had not,Ramirez stated,"[W]ell, I will give you a couple of days. . . . I will beback to see you."On 11 April, as well, Respondent's business agent,David Donnelly, called Kennerson, having learned aboutthe Bencomo-Brimm incident fromRamirez.Kennersonstated that he "didn't have any course of action in mindat that time," Donnelly recounted, whereupon they "gotinto a short discussion of, if it [the allegationsagainstBencomo] were true, what were the alternatives or op-tions [Kennerson] had." Donnelly testified that he madeno recommendations, but "just gave" Kennerson "thingshe could do"-"either transfer the man to another ship,transfer the man to another shift, [or] transfer the manand reduce him from leadman." At conversation's end,Donnelly said he would "get back with" Kennerson.Kennerson went on vacation the next day, not toreturn until 23 April. In his absence, Donnelly had threeconversations with Korta, at 2-day intervals starting on14 or 15 April. The first two were by telephone, initiatedby Donnelly; the last, during a chance meeting in theshipyard.Korta testified that, in the first conversation,Donnelly asked what Todd "was going to do abouttakingMr Bencomo off the ship [and] about reducinghim from a leadman to a mechanic." Korta "was not toosolid on what was going to be done," as Donnelly re-called.Donnelly testified that he demanded nothing inthis exchange. In the second conversation, Donnelly ad-mittedly "laid out . . . the options again that [he] hadpreviously talked aboutwithMr.Kennerson," butaverred once more that he "made no demands on thecompany." Korta responded that "the final decision" wasKennerson's; and that, pending his return, Donnellyshould direct his questions to Krause in Todd's personneloffice.During themeeting intheyard,according to Korta,Donnelly "wanted to know what [Korta] was going todo about Mr. Bencomo," repeating that he "wanted himbroke back from a leadman to a mechanic." Korta asser-tedly answered that Bencomo had been "a good lead-man" and that he had no "justification to break the manback " Korta added, as he recalled, that if he were todemote Bencomo, Bencomo would be "the first one tofile a grievance against [him], for not having just cause."Donnelly rejoined, according to Korta, that Todd neednot "worry about" that; that Respondent would "takecare of" itDonnelly concededly asked Korta, in their shipyardencounter,what"was goingon" and what were they"going to do aboutBencomo,"but denieddemandingaction.Kempton testified that, in this general time frame,Rubens,told him that"they"were "going out to get"Bencomo, that they were "going to write a grievanceagainst him"; and that they were "going to get his leadhat." As previouslystated,Kempton was then an actingsupervisor. Regularly a shipfitterleadman, like Bencomo, SHIPBUILDERSLOCAL 9 (TODD PACIFIC)621on the USSCrommelin,he was filling in for Bill Evans,a quarterman. Evans was out with an injury.Kennerson testified that, on his return from vacationon 23 April, Donnelly called him "first thing in themorning." Donnelly declared, according to Kennerson,thatRespondent "couldn't stand for a leadman to treathis employees the way" Bencomo had treated Brimm,and that he "would like for [Kennerson] to break himback from a leadman and also to transfer him to anothership."Kennerson testified that he responded, much asKorta assertedly had, "[N]ow, Dave, if I went and brokeback Mr Bencomo, the first thing your shop stewardswould do would be to grieve it"; and that Donnellylaughingly assured, "No, we wouldn't." With that, ac-cording to Kennerson, Donnelly "again mentioned trans-ferringBencomo off the ship and breaking him backfrom leadman"; and Kennerson said he would have "toinvestigate the case" and then "get back with" DonnellyThe next day, 24 April, Kennerson caused Bencomo tobe transferred,as a leadman,to the USSGary.Kenner-son testified that, "if not for the union's request," thiswould not have happened; and that his purpose was "tocool off thesituationuntil bothsidescould talk it over "Later on 24 April, Bencomo asked Kennerson why hehad been transferred. Kennerson told him that Donnellyand the shop steward "wanted him broken back from aleadman, and also transferred to another ship"; and thatthe transfer was intended "to temporarily cool off thewhole situation" until it could be "straightened out."Bencomo rejoined that his "side of the story" was "justexactly the opposite" of that being told by his detractors,and Kennerson suggested that he "go over to the union"about it, "since the union was the one pushing his demo-tion."With that, Bencomo took the rest of the day off, ena-bling him to see Donnelly at the union hall. Recountingtheir exchange, Bencomo testified that Donnelly said hehad "fucked up" by threatening Brimm, and that Don-nelly was being made to "come and get" Bencomo as aresult.Bencomo protested, as he recalled, that Brimm"had threatened" him; that Rubens "had turned thewhole situation around to make it look" otherwise; andthat nobody had heard his "side" of the storyDonnellysaid,"I'm listening," according to Bencomo,whereupon Bencomo told his version. Bencomo testifiedthat Donnelly was impressed, picking up a sheet of paperand saying. "That's not what it says here. . . . We'vegotwitnesses,and .therewillbe internal-unioncharges filed against you." Bencomo assertedly said,"they had already transferred [him] off the Crommelin,"prompting Donnelly to state "they were after [his] hatalso."Bencomo testified that Donnelly then asked if hewould be "willing to apologize" to Brimm; and that, firstsaying he had "no reason to apologize . . . because [he]hadn't done anything wrong," he said he would. Donnel-ly responded, per Bencomo, that he would talk to theshop stewards that evening to "see if he could kill thematter" that way, and that he would "get back to" Ben-como.Donnelly's account of Bencomo's visit was more sum-mary.He testified that Bencomo complained of being"harassed" by Respondent "into giving up his hat," eventhough Brimm had threatened him; that he, Donnelly,denied that accusation, explaining that "the union doesn'tact that way"; that he acknowledged, when asked byBencomo, that he knew about "the trial-board charges"against Bencomo; and that he "might have made a sug-gestion" that Bencomo apologize to Brimm in the "possi-bility that everything could be squared away about thetrial-board charges."The apology never materialized, nor did further com-munication between Donnelly and Bencomo.Bencomo reported to his new assignment on 25 April;and, that same day, he and Ramirez had a conversation.In it, synthesizing the generally consistent testimony ofthe two, Bencomo said, "I hear you are taking me to thetrialboard."Ramirez answered, "[Y]es, the guys arefiling trial-board charges against you." Bencomo object-ed that no one had asked for his "side of the story," andRamirezshot back: "[W]e don't have to . . [W]e'vegot all kinds of witnesses. We're out in the yard trying toget signatures and some type of petition." Bencomoasked, "[W]hat is it that the union wants?" Ramirez re-plied, "[W]e want your leadman hat taken away fromyou and we want you off the Crommelin." He added,"[W]hen a kid misbehaves, we punish him." Bencomo of-fered, "[T]he leadman thing is no problem; I'll give thatup "Ramirez testified that, when he said that Respondentwanted Bencomo's hat taken away, he was talking "offthe top of [his] head" that he "really didn't mean it," andwas "just being sarcastic."Bencomo presently spoke with Kennerson and Korta,reporting his "run-in" with Ramirez and offering to"give up [his] hat," explaining that he "couldn't give . . .100 percent as a leadman" because of "the union harass-ment," Bencomo also requested that he be transferred"to another shift to get away from these people," andthat he be given "a few days off" Kennerson, afterstressing that it was not the Company's wish to demotehim, agreed to reduce him to mechanic, to grant him a 2-week leave-of-absence, and to assign him a different shifton his return.Ramirez and Bencomo had another conversation, lateron 25 April. In it, according to Bencomo, Ramirez saidthat it was "not enough" that Bencomo had relinquishedhis leadman's hat and that internal union charges stillwould be lodged against him. Bencomo testified that Ra-mirez added, "[J]ust like a little kid; if he does somethingwrong, you got to spank him, spank him on the hand."Ramirez' version of this conversation is quite different.He testified that he asked Bencomo why he had someoneelse tell Ramirez that he had given up his hat; that Ben-como answered that he "didn't want to see [Ramirez]laugh [him]self off the ship into the water"; that Ramirezasked, "[D]o you see me laughing now"; and that "thatwas the end of that."About 25 April, as well, according to Kempton,Rubens boasted that they had "a good caseon" Ben-como; that they were "going to take Johnny all theway"; that, "if they had to, they would go for his job,"although he wanted to avoid that; and that he could 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD"find dirt in anybody's sheets." Rubens deniedtellingKempton that he was "going to get Mr. Bencomo's job,"otherwise failing to address this conversation in his testi-mony.4. Internal union charge against BencomoAn internal union charge was filed against Bencomoon 9 May. Rubens signed as the "accuser," and he andthree others were named as members filing. The docu-ment alleged that Bencomo had violated his "oath ofmembership" by "threatening bodily harm to Ray Brimmand harassment of other workers," elaborating, "Underthe oath of membership you do not threaten or harassyour brother union members."A hearing before a trial board, comprised of five shopstewards, was held on 15 August. Six members testifiedin support of the charge, and Bencomo testified in his de-fense.Bencomo was told, on arriving for the hearing,that a member named O'Connor had been assigned tohelp in the defense. Bencomo testified that he did notknow O'Connor, and that they were able to confer foronly about 5 minutes before the hearing began.The trial board issued its report in early September,recommending to Respondent's executive board thatBencomo be found "guilty of both threatening bodilyharm and harassing other workers." Bencomo received acopy of the report on 5 September, together with a letterstating that the recommendation would be considered bythe executive board on 22 September, at which time "theactual decision will be made as to guilt or innocence, andany penalty to be imposed." The letter further stated thatBencomo had "a right to appear . . at this meeting andto make a statement."Bencomo did not attend the executive board meeting;and, to the time of trial, the board had imposed no penal-ty against him.Rubens testified that he filed the charge "after advicefrom Mr. Ramirez," who explained to him "what to doand what not to do." Rubens denied soliciting others tojoin in the charge, testifying that they "asked [him] whatto do and [he] consulted with Mr. Ramirez," who ad-vised him to "file under the oath." It was Ramirez' idea,he testified, to "combine all these into one charge."Ramirez' testimony corresponded with Rubens' that herecommended that Rubens "take Mr. Bencomo to thetrialboard"; and Donnelly testified that, when "ques-tioned" by Rubens concerning "what steps could amember of the union take against a fellow member whohad maligned him or offended him or injured him in anyway," he answered, "Bring trial-board charges."Ramirez concededly recommended the filing of acharge without knowing Bencomo's version of his alter-cationwith Brimm. Asked how Bencomo had violatedthe oath of membership, Ramirez testified:One, on Mr. Brimm, he cursed him out, accusedhim of speaking union business at whatever time itwas in the morning,and it was how he put hishands on Mr Brimm.B. Conclusions and Reasons1.Section 8(b)(2) and (1)(A)The complaint alleges in substance that RespondentviolatedSection8(b)(2)-andderivativelySection8(b)(1)(A)-by the conduct of its agents on three occa-sions: by stewards Rubens, Ramirez, and Flowers duringthe meeting in Kennerson's office the day after the Ben-como-Bnmm incident; by Business Agent Donnellyduring his chance meeting with Korta in the shipyardseveral days later; and by Donnely in his telephone con-versation with Kennerson on 23 April.Evaluating the evidence, I find as fact that Rubens,Ramirez, and Flowers expressed their desire to Kenner-son during the 11 April meeting that Bencomo be"busted back" from leadman to mechanic and transferredoff the USSCrommelin;6thatDonnelly told Kortaduring their meeting in the yard that he wanted Ben-como "broke back from a leadman to a mechanic"; 7 andthatDonnely said in his 23 April telephone conversationwith Kennerson that he "would like for [Kennerson] tobreak [Bencomo] back from a leadman and also to trans-fer him to another ship."8I also find as fact, based on Donnelly's testimony, thathe "gave" Kennerson certain "alternatives or options"during a telephone conversation shortly after the 11April meeting-either transfer the man to another ship[or] another shift, [or] transfer the man and reduce himfrom leadman"; and that he spoke to Korta in a similarvein in at least one of their later telephone exchanges.Finally, I find as fact, crediting Kennerson's altogetherconvincing and plausible testimony, that he transferredBencomo off theUSS Crommelin"to cool off the situa-tion" in the fact of "the union's request."A union violates Section 8(b)(2)-and, derivatively,Section 8(b)(1)(A)-when it causes or attempts to causean employer to discharge or otherwise impair the jobstatusof an employee,unlessitcan prove "that thisaction was necessary to the effective performance of itsfunctionof representing its constituency."ElectricalWorkers IBEW Local 11 (Anco Contractors),273 NLRB183 (1984).9 The burden of justification is on the unionbecause:6Kennerson, corroborated in significant detail by Korta, is creditedthat the three stewards voiced this sentiment "off and on" throughout themeeting Both evinced palpable competence and sincerity Moreover, thethree stewards lent a certain credence to Kennerson'sand Korta's ac-counts, Rubens admittedly commenting that he did not believe Bencomoshould be a leadman, Flowers concededly calling for Kennerson to "dosomething about" Bencomo, and Ramirez acknowledging that he suggest-ed-albeit in the immediate aftermath of the meeting-that Todd "edu-cate the man, slap his hand,take his hat "'Korta is credited that Donnelly so spoke As noted in the precedingfootnote,he was a witness of"palpable competence and sincerity " Don-nelly's testimony, on the other hand, often was flawed by what seemed tobe a studied superficialityand lackof directness, beyond which he admit-tedly asked Korta what Todd was "going to do about Bencomo "8Kennerson's rendition of this conversation,uncontradicted by Don-nelly,was detailed, internally consistent,and otherwise convincing9 See alsoOperating Engineers Local 478 (Stone&Webster),271 NLRB1736 fn 2 (1984),Boilermakers Local 40 (Envirotech Corp),266 NLRB432, 433 (1983),Operating Engineers Local 18,204 NLRB 681 (1973) SHIPBUILDERSLOCAL 9 (TODD PACIFIC)[B]y such conduct a union demonstrates its powerto affect the employee's livelihood in so dramatic away as to encourage union membership among theemployees. [ 10]The first legal issue thus raised is whether the severalabove remarks by Respondent's agents about demotingand/or transferring Bencomo satisfy the "cause or at-tempt to cause"language of Section 8(b)(2).They plainlydo, even supposing that they were not in the form of ex-plicit demands.Quoting fromCarpenters (Glacier Park),126 NLRB 889, 897-898 (1960):An express demand or request is not essential to aviolation of Section 8(b)(2) . . . . It suffices if anypressure or inducement is used by the union to in-fluence the employer.[ 1 I]The question then becomes whether Respondent hasmet its burden of justification. It argues in its brief thatitsactionswere "to effectuate the terms of the [collec-tive-bargaining] contract and to protect its membersfrom future threats and harassment from an employeewho had overextended his role as leadman." How effec-tuation of the contract enters in cannot be divined, how-ever, for no part of the contract is evidence.12 And, al-though Respondent perhaps was genuinely concernedabout protecting its members as claimed, it has failed todemonstrate the appropriateness of its pressing for Ben-como's demotion and transfer in response to that con-cern. Indeed, the weight of evidence is all to the con-trary.Thus, the precipitating incident arose from Benco-mo's fulfilling, not exceeding, his assigned role as lead-man. Moreover, the impetus for the incident came fromBrimm, when, defying Bencomo in the performance ofhis duties, he poked him in the chest with his finger, ac-cused him of being behind the transfer, and said he was"going to fuck with" him at the "first chance."13 Final-ly,while Bencomo's riposte was inelegant, it was not dis-proportionate to Brimm's provocation, was a reasonabledefense in the circumstances of his standing as a lead-man, was by its terms an offer or invitation rather than athreat, and likely was not all that remarkable in themilieu of the shipyard.In short, the several attempts by Respondent'sagentsto cause Bencomo'sdemotion and transfer sought topunish him for properly serving in and reasonably de-fending his role as leadman. Each of those attempts andthe actual causation of Bencomo's transfer, therefore,necessarily was without legal justification, 14 and so vio-lated Section 8(b)(2) and (1)(A) 1510 Boilermakers Local 40 (Envirotech Corp.),266 NLRB 432, 433 (1983)11See alsoBricklayers Local 6 (Key Waterproofing),268 NLRB 879,883 (1984);Theatrical Stage Employees Local 665 (Columbia Picture),268NLRB 570, 572 (1984)iS In itsbrief,Respondentarguesfrom certain provisions assertedly inthe contract, which it has attached to the brief as Appendix A The Gen-eralCounsel has moved to strike Appendix A and all references to itfrom Respondent's brief The motion hereby is grantedIs Bencomo's uncontradicted account of the incident is credited14 SeeCarpenters (Hopeman Bros), 272NLRB 584 (1984),ChemicalWorkers Local 604 (Essex International),233 NLRB 1239 (1977)15Although the complaint contains no allegations concerning Donnel-ly's telephone conversation with Kennerson after the I1 April meeting or6232. Independent Section 8(b)(1)(A)The complaint alleges in substance that Respondentfurther violated Section 8(b)(l)(A), independently of Sec-tion 8(b)(2),by the conduct of its agents in four in-stances: by Rubens during a conversation with Kemptonabout a week after the Bencomo-Bnmm incident; by Ra-mirez during a conversation with Bencomo on25 April;by Rubens'filingof the internal union charge againstBencomo on 9 May;and by Rubens during a conversa-tionwith an unnamed employee sometime during thefirst 2 weeks in May.Weighing the evidence,Ifind as fact Rubens toldKempton,perhaps a week after the Bencomo-Brimm in-cident,that"they"were"going to write a grievanceagainst"Bencomo and were"going to get his leadhat"; 16 that Ramirez advised Bencomo on 25 April thattrialboard charges were going to be filed against him,thatRespondent wanted him"off the Crommelin" andhis "leadman hat taken away;" 17 and,later,that the sur-render of his leadman'shat was "not enough" to avoidthe charges,18 and that Rubens, with guidance and coun-sel from Ramirez and Donnelly,filed a charge againstBencomo on 9 May.The recordcontains no evidence that Rubens spoke toany employee in May about unspecified reprisals againstBencomo.Ifind as fact,however,thatRubens toldKempton about25 April thatthey had"a good case on"Bencomo,that they were"going to take[him] all theway," and that,"if they had to they would go for hisjob."1sCarpenters(Hopeman Bros.),272NLRB584 (1984);ChemicalWorkers Local 604 (EssexInternational),233NLRB 1239 (1977), address the legality of union conductagainst employee-members who,in the line of duty, re-ported coworkers' on-the-job misconduct or derelictionstomanagement.InHopeman Bros.,the union had finedthe employee and threatened him with suspension frommembership.InEssex International,theunionhadbrought internal union charges against the employee andfound him guilty,beyond which its steward had told theemployee that he "was after"his job,that he wouldbreak the employee's neck,and the employee was "low-down."The Board held in both cases that the internalunion disciplinary measures violated Section8(b)(1)(A),inHopeman Bros.that the threat of suspension was anadditional violation,and in EssexInternationalthat thesteward's abusive utterances also were improper.As earlier observed, Respondent's"several attempts... to cause Bencomo's demotion and transfer sought topunish him for properly serving in and reasonably de-fending his role as leadman."The same is true of the 9his two later telephone conversations with Korta, those incidents weresufficiently addressed by Donnelly in his testimony to warrant the findingof violations16Kempton,uncontradicted,iscredited that Rubens made these com-ments19As previously noted,the testimony of Bencomo and Ramirez aboutthis conversation was generally consistent18Bencomo is credited concerning this conversation He was moreconvincing than Ramirez in both demeanor and testimonial content11Kempton, largely uncontradicted,iscredited regarding this ex-change 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay filing of the internal union charge against Bencomo,and of Ramirez' remarks to Bencomo in their two con-versations on 25 April-that trial board charges weregoing to be filed against him, that Respondent wantedhim "off the Crommelin" and his "leadman hat takenaway," and that the surrender of his hat was "notenough" to abort the charges. The conclusion thereforeis inescapable, underHopeman Bros.andEssex Interna-tional,thatRespondent violated Section 8(b)(1)(A) ineach instance.20That leaves Rubens' remarks to Kempton-that theywere "going to write a grievanceagainst" Bencomo and"get his lead hat," that they had "a good case on" himand were "going to take [him] all the way," and that, "ifthey had to, they would go for his job." These state-ments also violated Section 8(b)(1)(A), the theory beingthat they carried a signal to employee-members otherthan Bencomo that Respondent would take similar meas-ures against them should it deem their performance ofjob duties to conflict with the obligations of member-ship.21CONCLUSIONS OF LAWRespondent attempted to cause Todd to transfer anddemote Bencomo, and did cause his transfer, therebyviolating Section 8(b)(2) and (1)(A) in each of the fol-lowing instances:1.In the meeting on 11 April 1984, when stewardsRubens,Ramirez, and Flowers expressed to GeneralForemanKennerson their desire that Bencomo be"busted back" from leadman to mechanic and transferredoff theCrommelin.2.During a telephone conversation on 11 April, whenbusiness agent Donnelly "gave" Kennerson certain "al-ternatives or options"-"either transfer the man [Ben-como] to another ship [or] another shift, [or] transfer theman and reduce him from leadman."3.During one and perhaps two telephone conversa-tions in mid-April, when Donnelly spoke to ForemanKorta about the "alternatives or options" he previouslyhad raised with Kennerson.4.During a chancemeeting inthe shipyard in mid-April,when Donnelly told Korta that he wanted Ben-como "broke back from leadman to mechanic."5.During a telephone conversation on 23 April, whenDonnelly told Kennerson that he "would like for [Ken-nerson] to break [Bencomo] back from a leadman and. .. to transfer him to another ship."Respondent further violated Section 8(b)(1)(A) as fol-lows:211Certain of Donnelly's 24 April remarks toBencomoperhaps wereimproper, too Thecomplaint does not include such an allegation, how-ever,and the record leaves in doubt whether the issue was sufficientlylitigated to permit a definitive determinationFor thosereasons, and be-cause a finding of a violationwould becumulative, not enhancing theremedy, the issue is left open21CfITO Corp,246 NLRB810, 812(1979),Hod Carriers Local 300(Dessert Pipeline),145 NLRB 1674, 1678 (1964),Carpenters Local 1070 (BW Horn),137 NLRB 439, 442 (1962)That Kempton happenedto be fill-ing in for an injured supervisor at the time does not exonerate Respond-ent, for he customarilyoccupieda nonsupervisory position in the bar-gaining unitCf U.S Steel Corp,188 NLRB309 (1971)IIn mid-April when Rubens told Kempton that theywere "going to write a grievanceagainst" Bencomo and"get his lead hat."2.On 25 April when Rubens told Kempton that theyhad "a good case on" Bencomo, that they were "goingto take [him] all the way," and that, "if they had to, theywould go for his ,lob."3.On 25 April when Ramirez informed Bencomo thattrialboard charges were going to be filed against himand that Respondent wanted him "off the Crommelin"and his "leadman hat taken away", and, later, when hetold Bencomo that it was "not enough" that he had re-linquished his leadman's hat.4On 9 May when Rubens filed an internal unioncharge against Bencomo.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed22ORDERThe Respondent, Industrial Union of Marine and Ship-buildingWorkers of America, Local No. 9, AFL-CIO,San Pedro, California, its officers, agents, and representa-tives, shall1.Cease and desist from(a)Causing or attempting to cause Todd Pacific Ship-yards to transfer, change the shift of, or demote any em-ployee because of actions properly taken by that employ-ee in the performance of his (or her) job.(b) Telling an employee or his (or her) coworkers, insubstance, that it is going to cause that employee's trans-fer and demotion and to bring an internal union chargeagainst liim (or her), or bringing such a charge againsthim (or her), because of actions properly taken by thatemployee in the performance of his (or her) job.(c) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make John R. Bencomo whole for any loss ofwages or other rights and benefits he may have sufferedas a result of Respondent's causing Todd Pacific Ship-yards to transfer him off the USSCrommehn.2322All outstanding motions inconsistent with this recommended Orderhereby are denied If no exceptionsare filed asprovided by Sec 102 46of theBoard's Rules and Regulations,the findings,conclusions, and rec-ommendedOrder shall, as provided in Sec 102 48 ofthe Rules, be adopt-ed by the Board and all objections to them shall be deemed waived forall purposes22 Interest on lost wages, if any, shall be computed in accordance withFlorida Steel Corp,231NLRB 651 (1977)See generallyIsisPlumbingCo, 138 NLRB 716 (1962)Inasmuch as Bencomo relinquished his lead-man's position voluntarily,and requesteda leave ofabsence and assign-ment to another shift,Respondentshall not be requiredtomake himwhole in those respects Analogizingto the constructive-discharge cases,the pressures inflicted on Bencomo by Respondent's misconduct, whiledoubtless considerable, did not create a situation"so difficult or unpleas-ant as to force him" to take those stepsSee CrystalPrincetonRefiningCo, 222NLRB 1068,1069 (1976)As notedinCentralCasket Co,225NLRB362, 363 (1976), the Act providesan "appropriate and directremedy" for most infringementsof Sec 7 rightswithout need for em-ployees toresort to self-help of this character,and the infringements in-flicted on Bencomo are inthat category SHIPBUILDERSLOCAL 9 (TODDPACIFIC)625(b)Dismiss the internal union charge filed against Ben-como on 9 May 1984, rescind any penalties that mayhave been imposed on him as a result of that proceeding,expunge from its files any reference to that charge, andnotifyBencomo in writing that these actions have beentaken and that the charge and resulting proceeding willnever be used against him in any way.(c)Notify Todd PacificShipyards in writing,provid-ing a copy to Bencomo, that it has no objection to Ben-como's being a leadman on the USSCrommelinor any-where else,on any shift.(d) Post at its offices and meeting halls copies of theattached noticemarked "Appendix."24Copies of the24 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "notice, on forms provided by the Regional Director forRegion 21,after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered, defaced, or covered byany other material(e)Furnish the Regional Director with sufficientsigned copies of the notice to enable it to be posted byToddPacific Shipyards,should the Company choose todo so.(f)Notify theRegional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.